Citation Nr: 1630338	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service-connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION


The Veteran served on active duty from November 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that a December 2009 decision also denied service connection for cervical spondylosis and a cerebral concussion, and the Veteran subsequently perfected an appeal as to that issue.  In a February 2016 Appeals Management Center (AMC) rating decision, the issue of entitlement to service connection for cervical degenerative disc disease and spondylosis (a neck condition) was granted, representing the full benefit sought on appeal.  As such, the matter is no longer in front of the Board.  

The issue was previously remanded by the Board in June 2011, January 2014 and September 2015 for additional development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD and the diagnosed acquired psychiatric disorder other than PTSD was first diagnosed more than one year following the Veteran's separation from service and is not shown have been caused by any event of service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, anxiety and depression was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied in letters from January 2008 and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Board remanded the claim most recently in September 2015 for an addendum opinion to determine the etiology of the Veteran's acquired psychiatric conditions, particularly to address a deficiency in the March 2014 addendum which, in part, relied on a lack of continuity of symptomatology when providing a negative nexus opinion between an acquired psychiatric condition and service.  Specifically, it was requested that the examiner reconcile the above findings (lack of continuity) with a December 2008 letter from a VA treating psychologist who noted the Veteran began to self-medicate with alcohol about one month after service which continued until the mid-1970s, it was opined that self-medication more likely than not delayed the Veteran in seeking treatment.

Pursuant to the September 2015 Board remand, the Veteran was afforded a November 2015 VA examination for PTSD (at the discretion of the examiner) and an opinion was provided regarding PTSD, unspecified anxiety and depressive disorder.  Consistent with prior examinations, it was clearly indicated that the Veteran did not have a diagnosis of PTSD, with an explanation that it is impossible to have PTSD without any criterion B intrusion symptoms.  The VA examiner directly addressed the December 2008 letter and provided a detailed discussion with citations to medical literature.  It is clear by the notation of a review of the record, summary of pertinent evidence, and analysis regarding the assertions of self-medication, that the negative nexus opinion was made in consideration of not only lay, but medical evidence of record.  Upon review, it appears that the VA examination and opinions have provided the Board with sufficient information for adjudication of the claim when viewed in light of the evidence of record, including multiple VA examinations and nexus opinions regarding an acquired psychiatric condition.  Notably, the representative has not raised any concerns as to the adequacy of this examination in the most recent June 2016 appellant's post-remand brief.  The Board finds substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (examiner's failure to comply with Board's instruction to presume asbestos exposure did not render examination invalid where examiner reviewed the Veteran's medical history and made the ultimate determination requested by the Board).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268, 271 (1998)).


Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran did not have a diagnosis within service or a year subsequent to service and the provision is not applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); psychoses is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

To the extent that the Veteran has specifically claimed service connection for PTSD, there are special requirements which relate to the substantiation of in-service stressor events.  However, because the Board finds based on the evidence detailed below that the Veteran does not have a PTSD diagnosis associated with service, those requirements are not for application.  The Board is not suggesting that the claimed events did not occur, but merely noting that their occurrence has no bearing on the adjudication of the Veteran's claim.

Acquired psychiatric condition

The Veteran asserts entitlement to service connection for an acquired psychiatric condition to include PTSD, anxiety and depression.  Specifically, he asserts his condition onset from a September 1967 automobile accident in-service and has continued since.  See e.g., Veteran's statement received February 14, 1981 and April 2011 Board hearing transcript. 

VA treatment records reflect ongoing mental health treatment with multiple diagnoses including anxiety, dependent personality disorder, depression and chronic adjustment disorder.  See e.g., VA treatment records dated September 7, 1982, November 4, 1982, April 26, 1983, January 29, 2001, July 29, 2008, November 19, 2008, March 9, 2009, November 12, 2009, January 21, 2010, March 30, 2010 and May 7, 2014.  

Service treatment records (STRs) reflect the Veteran was involved in a motor vehicle accident on September [redacted], 1967 and that there are no complaints or diagnosis of any acquired psychiatric condition.  The Veteran suffered an open decondillar fracture of the right distal femur, multiple lacerations on both arms and the right knee, contusions to the head and lips, fracture of several ribs, and a severed right extensor rallucis longus tendon.  The Veteran was under the influence of alcohol.  It was noted the Veteran did not remember anything about his injury or the circumstances about the injury though his report was that the car went over a bank.  He was not aware that he was actually in an accident but knew he was in the hospital.  There was a 6 cm apparent shortening of the right leg.  The Veteran was hospitalized for four months.  The nursing notes reflected the Veteran was in good spirits predominantly.  The Veteran was found unfit for duty by the medical board in April 4, 1968.  In July 12, 1968 the incident was deemed not due to the Veteran's own misconduct and incurred in the line of duty.  

The Veteran was hospitalized from October 31, 1972 to November 9, 1972.  The Veteran was diagnosed with adult situational reaction, moderate, with minimal depression.  There was no evidence of a psychiatric problem except possibly mild depression over the symptoms of a physical nature which he had been having recently relative to jerking of the neck and left arm.  His symptoms on admission were weakness, dizziness, and mild depression.    

The Veteran's wife submitted a statement received in March 9, 1981 which reported the Veteran took nerve pills since 1970.  

VA treatment records from 1982 and 1983 reflect mental health treatment, including attendance in a relaxation group.  The Veteran had symptoms such as anxiety, depression, anger, stress being around people, trouble dealing with people, feeling panicky around people.  In one record, symptoms were noted to have occurred for a long time.  See November 4, 1982 record.  The Veteran attributed psychiatric symptoms to his car wreck in an August 18, 1983 record.  

The Veteran was afforded a VA psychiatric examination in February 1984.  The reason for request was stated "Veteran alleges psychiatric disability as a result of physical condition" though it was detailed that the Veteran asserted that his anxiety began at the time of his leg injury and dizzy spells began after he was convalescing and walking around on crutches.  The Veteran was diagnosed with agoraphobia.  The VA examiner stated that the Veteran traced his current emotional problems back to service time when he began to notice dizzy spells.  However, the records did not substantiate these symptoms up through 1972 when the Veteran was evaluated, as detailed above.

The Veteran was afforded a VA psychiatric examination in October 1984 and was diagnosed with agoraphobia.

In a statement received December 13, 1984 the Veteran asserted his symptoms onset in-service, which started as anxiety and depression and snowballed.  It started with dizzy spells.

The Veteran was hospitalized at a VA facility in October 1986.  It was noted the Veteran refused to have surgery and was very anxious.  The diagnosis was anxiety reaction.  

Ina June 1987 VA examination for unrelated issues, it was note the Veteran was still having trouble with agoraphobia.  

An April 13, 2007 VA treatment record noted assessment of "chronic adjustment disorder with unresolved symptoms from MVA 40 years ago."  The VA psychiatrist indicated the Veteran's reported a history of anxiety and depressive symptoms and chronic pain, which the Veteran consistently reported began after he was involved in a serious automobile accident just before the end of his military enlistment.  The Veteran detailed that he had extended periods of depression and development a panic disorder after the motor vehicle accident.  The Board notes the phrase quoted above is noted in VA treatment records on multiple occasions from 2007 and continuing through 2014.  

The Veteran was afforded a VA psychiatric examination in September 2008.  The VA examiner provided a summary of the Veteran's treatment history.  It was noted the Veteran was discharged in August 1968 and did not seek treatment for any psychiatric problems until October 1972 when he was admitted to the Fort Meade VAMC.  The Veteran reported he had difficulties with anxiety and some depression from that time to the present.  Thus, there was a gap of a little more than four years between the time from discharge and the time he sought treatment for psychiatric symptoms.  Alcohol or substance abuse did not appear to be a factor in the Veteran's condition.  The Veteran was diagnosed with anxiety and depressive disorder not otherwise specified.  

The 2008 VA examiner opined that it was less than likely that his anxiety and depressive disorder were secondary to service-connected medical conditions.  When he asked the Veteran what he felt depressed about, he indicated that his depression was just a general feeling and it was not tied to his physical pain or to limitations that he had.  His anxiety disorder was also not related to physical pain or to limitations.  The record contained no indication that the Veteran sought any treatment for depression or anxiety until October 1972, more than four years after discharge from military service.  

The Veteran's VA treating psychologist submitted a letter December 23, 2008.  The VA psychologist reported the Veteran's history of an in-service car accident.  About a month after discharge the Veteran started being bothered by crowds and experienced various anxious and depressive symptoms.  At that point the Veteran began to self-medicate with alcohol which continued until the mid-1970s.  The self-medication numbed the physical and psychological symptoms and more likely than not delayed the Veteran in seeking treatment of medical and/or mental attention at a VA facility.  

In a December 24, 2008 record, the provider explained that she wrote a letter (summarized above) relating the report of the Veteran regarding his 1967 car accident and subsequent years to utilize at his discretion with the compensation and pension process.

In the Veteran's notice of disagreement received December 31, 2008 he detailed that he disagreed with the denial of entitlement to PTSD as "the incident" happened while in service and he had constant thoughts and dreams about it.

A private treatment record from March 2008 reflects that the Veteran denied a history of mental illness but was positive for depression and anxiety.  

The Veteran was afforded a VA mental disorders examination in April 2009.  The Veteran was diagnosed with major depressive disorder with anxiety, panic attacks and agoraphobia.  It was noted that the Veteran related his difficulties to his motor vehicle accident where he sustained a fractured femur and various injuries.  It was noted that the Veteran was hospitalized in October 1972 with outpatient care initiated thereafter.  The Veteran's STRs were negative for any treatment of anxiety or depression.  The Veteran was repeatedly evaluated through the VA system and was determined to have anxiety and depression not related to his motor vehicle accident.  The examiner highlighted the findings of the September 2008 examination where diagnosed anxiety and depressive disorder, not otherwise specified were found to be not specifically related to physical pain or body problems.  The 2009 VA examiner opined that the Veteran's current anxiety and depression disorder were not related to his in-service motor vehicle accident.  The record clearly revealed that he did not have any documented emotional problems and mental health evaluation or treatment after his accident until 1972 which was at least four years after military service.  

The Veteran's daughter submitted a statement in support of his claim received June 2009.  She questioned the VA examiner's negative opinion which relied on the fact that the Veteran did not seek treatment for four years after service and argued that depression prevented people from accomplishing what needed to be done.  She reported that the Veteran's many pills made him very crabby at times.  The Veteran did not make it to many of her sporting events growing up and experienced many of his mood swings.  The Veteran had so much pain in his leg from the automobile accident that he wanted it amputated.  

A VA treating psychologist wrote a letter regarding the Veteran's condition dated November 12, 2009.  The Veteran was treated for evidence of depression and the stress/panic problems diagnosed as adjustment order with mixed emotions and panic disorder.  The symptoms overlapped and were all addressed on a monthly basis in psychotherapy.  The primary foci in the sessions were the depression and anxiety which subsequently influenced his current affect and mood at that time.   The symptoms were amongst the criteria for PTSD.  All criteria for PTSD were met with the exception of the required minimum requirements of symptoms under "C" per evidence in psychotherapy sessions, though a formal evaluation was never provided.  It was at least as likely as not that he met the criteria for a stress disorder.   

In a December 29, 2009 report of general information, the VA treating psychologist who wrote the aforementioned November 2009 letter clarified that the Veteran did not meet the full criteria for a diagnosis of PTSD. 

The Veteran testified in April 2011 that his acquired psychiatric condition was due to his automobile accident.  He did not have a recollection of the actual accident but his first memories were in the hospital.  He explained mental health symptoms started while he was still in service.  He was getting dizzy and anxious about walking down a flight of stairs and he fell.  He sought mental health treatment in the early 1970s but the facility told him he would have to take time off work and he could not.  The four year gap between service and his first documented treatment was essentially because he could not take time off work.  He self-medicated with drinking and he had anxiety at that time.  

After reopening the previously denied acquired psychiatric condition claim, an initial PTSD evaluation and opinion was requested in a June 2011 Board Remand.  

The Veteran was afforded a VA PTSD examination in December 2011.  The Veteran did not have a diagnosis of PTSD as his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  It was noted that PTSD could not be caused by an event that could not be remembered.  The VA examiner noted that in a December 2006 VA treatment record the Veteran reported he was anxious writing checks in public and was sure the problem had started in service but he was not sure he could prove it in the records.  The VA examiner opined that this statement indicated that the Veteran had a mindset to attribute his problems in life to his military service in the absence of evidence.  The VA examiner additionally noted some instances of contradictory or omitted information provided by the Veteran which caused him some concern.  The Veteran was diagnosed with anxiety disorder and depression not otherwise specified and alcohol and narcotic abuse in sustained full remission.  It was detailed that because alcohol and narcotic abuse were no longer active problems the Veteran's current psychiatric symptoms pertained to his anxiety and depressive disorders.  The Veteran did not complain of anxiety or depression during the examination.  A review of the VA treatment notes indicated his most chronic worries pertained to his desires for service-connection for psychological reasons.  He less often had anxiety complaints that dealt with problems or conflict in regard to family members.  Panic-like symptoms occurred infrequently though the Veteran stated he had three occurrences of panic like symptoms in 2011.  The latest evidence of panic like symptoms from medical records occurred in December 2009 per treatment notes.  The Veteran had mild depressive symptoms over the years which were vague in regard to origin and frequency.  The symptoms pertained to depressive disorder not otherwise specified.  

In the March 2012 addendum opinion, the 2011 VA examiner stated it was less than likely that the Veteran's current psychiatric disabilities had their onset in service, were aggravated by service or otherwise related to any injury in service, to include as a result of an in-service head injury.  There was no current psychiatric disability that was related to the in-service motor vehicle accident, either as a residual to a head injury or as a result of the stressful nature of the accident itself.  It was rationed that there were no psychiatric symptoms that dated back to military service and the records did not show any continuity of any psychiatric symptoms dating back to the motor vehicle accident.  None of the psychiatry records reviewed from the early 1970s and beyond casually related the Veteran's symptoms to the active duty motor vehicle accident.   

In April 2012, additional STRs were associated with the claims file which included hospital records from September 1967.  As such, the RO was instructed to provide an updated VA examination in a January 2014 Board remand. 

An August 8, 2012 VA treatment record reflects a positive PTSD screen and a PTSD diagnosis was suggested.  

A January 21, 2014 VA treatment record reflects the Veteran believed he had PTSD and while he had evidenced some of the symptoms, the full criteria had not been met.  

A March 2014 addendum opinion was provided in light of the new service treatment records, as noted above.  A review of all the Veteran's statements in support of his claims over the years was conducted.  The VA examiner opined it is less likely than not that the Veteran had any acquired psychiatric disorder to include PTSD that was caused by or etiologically related to active duty, including the Veteran's in-service motor vehicle accident.  The VA examiner highlighted that he had reviewed all STRs and rationed there was no evidence of treatment for PTSD, depression, anxiety, or other mental health problems during military service.  There were no complaints of mental health problems in his STRs.  The first evidence of mental health problems occurred in 1969 or 1970 when the Veteran had an anxiety attack at a store.  The Veteran had long sought an explanation for his anxiety problems and noted he has never been given an explanation, which is often the nature of anxiety attacks.  The cause is often unknown as the precipitants of the anxiety are frequently unconscious and, therefore, unknown.  Since the Veteran had no treatment/problems of a mental health nature during or for more than a year or two after military service, the examiner concluded that his subsequent mental health problems were not related to military service.  The only common instance of delayed onset of mental health problems is PTSD.  It was patently impossible for anyone to have PTSD from an event one cannot remember.  He further found the Veteran was not a credible historian.  For example, in a VA treatment record dated December 26, 2008, the Veteran reported he had constant thoughts and dreams about the motor vehicle accident in service.  However, one cannot have dreams about an event one does not remember.  He could imagine rumination about an unremembered event such as trying to envision what happened.   

As to whether the motor vehicle accident could have caused an acquired psychiatric disorder to include PTSD through residuals of a head injury or as a result of the stressful nature of the accident itself.  The VA examiners answer was yes in a general sense.  People have had all sorts of mental health problems as a result of head injuries such as anxiety, depression, and personality changes.  However, there was no evidence found of residual head injuries during or after military service.  The Veteran had many years of mental health care and there was no evidence of neuropsychological problems caused by head injury.  Head injuries did not cause PTSD but both may have a common cause, e.g., trauma to the brain inflicted during combat.  The trauma of a combat injury may cause both a head injury and PTSD, but he was unaware of an instance where a head injury, per se, caused PTSD.

An October 22, 2014 VA treatment record noted the Veteran had a chronic condition of anxiety and depression which historically began after his car accident and some residuals of PTSD symptoms remained.  

The matter was remanded for an addendum opinion by the Board in September 2015, detailed above.   

A VA PTSD examination and opinion was provided in November 2015.  The 2015 VA examiner specifically indicated the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 crtieria.  In providing this opinion, it was highlighted that the Veteran stated that he did not remember anything about his car accident.  Simply put, it is impossible to have PTSD without any criterion B intrusion symptoms.  The Veteran was diagnosed with an unspecified anxiety disorder and unspecified depressive disorder.  The unspecified anxiety and depressive disorders were less likely as not incurred in, caused or aggravated by his military service.  It was rationed that the Veteran did not articulate any nexus between his anxiety and mood symptoms and any aspect of his military service or any of his service-connected medical conditions.  The VA examiner noted the Veteran's contentions of alcohol use post-service, now sustained, and highlighted VA examiner's opinions from December 2011 and March 2014.  Regarding the December 23, 2008 letter by a VA psychologist, as noted above, it was explained that the "self-medication hypothesis" as provided by the letter was "thoroughly debunked" in recent psychological research, which was cited by the VA examiner.  It was explained that the idea that the Veteran would use abuse alcohol to medicate for depression was nonsensical, as alcohol is a central nervous system depressant that was known to exacerbate symptoms of depression.  As noted, medical literature was cited in support of this opinion.  

The Board observes a possible recent psychosis diagnosis indicated by a MMPI-2-RF during this examination (however, it was not listed in the diagnosis section).  It was noted the Veteran's responses yielded a nearly invalid profile and an interpretation was rendered with great caution as it was quite likely that it represented an overestimate of the Veteran's current psychological condition; the Veteran's profile was most notable for indications of psychosis.  Again, it was noted the reliability and credibility of the self-report was dubious given previous inconsistencies in self-reports to other providers, as well as nearly invalid psychometric test data.  


Analysis

As noted above, the Veteran asserts entitlement to service connection for an acquired psychiatric disability to include PTSD, depression and anxiety which onset during active duty and has continued since.

The Veteran has been diagnosed with multiple acquired psychiatric conditions.  The most recent diagnosis from the November 2015 VA examination is unspecified anxiety and depressive disorders.  

As an initial matter, there is no confirmed diagnosis of PTSD as defined by VA regulation at any time during the appeal period.  While the presence of PTSD was suggested at various times, additional examination consistently found that a PTSD diagnosis was not appropriate.  Notably, the Veteran's treating VA physician indicated that he did not meet the criterion for PTSD in 2009.  No VA examiner provided a PTSD diagnosis during any of the September 2008, April 2009, December 2011 with March 2012 addendum, March 2014 or November 2015 psychiatric examinations.  The VA examiners in 2011, 2014 and 2015 specifically discussed that the Veteran did not meet the full criteria for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).

The Board notes that the Veteran had diagnosis of alcohol and narcotic abuse in sustained full remission in his December 2011 VA examination.  The Veteran has not expressly sought service connection for substance abuse, and abuse disorders may only be service-connected when acquired psychiatric condition as secondary to, or as a symptom of, a service-connected disability.  38 C.F.R. § 3.310.  

The Board observes that the Veteran's recent 2015 VA examination had test results with "indications of psychosis," but notes that no formal diagnosis has been made.  The interpretation (not diagnosis) was also stated with "great caution" prior to describing cynical correlates.  As such, a continuity of symptomatology under 38 C.F.R. § 3.309(a) based on a psychosis is not for application as there has been no actual diagnosis of the condition. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric condition onset in service or is otherwise related to his period of service, including his automobile accident.  

STRs support a finding of an in-service injury through an automobile accident; however, there is no diagnosis or treatment of any acquired psychiatric condition during service.  

The Board affords the March 2014 and November 2015 VA opinion the greatest probative weight based on the examiner's review of the claim file, history from the Veteran, thorough examination, and well-reasoned medical opinion supported by medical principles and citations to pertinent evidence of record.  Further, negative nexus opinions on a direct basis have been provided multiple VA examiners, from April 2009 and December 2011 with an addendum in March 2012.  

The Board observes that in the December 23, 2008 letter, a VA treating psychologist did not provide a positive nexus opinion but did opine that the Veteran's delay in seeking treatment post-service was more likely than not due to self-medication with alcohol which onset within about one month; a delay in treatment was a factor relied upon in the March 2014 negative opinion.  The November 2015 VA examiner addressed this conflicting finding, as noted above.  Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board affords the November 2015 VA medical opinion more probative weight as it appears the VA treating psychologist's opinion from over 6 years prior was based on outdated medical theories, as explained by the VA examiner.  

The Board further acknowledges the positive medical link first indicated in an April 13, 2007 VA treatment record, with an assessment of a "chronic adjustment disorder with unresolved symptoms from MVA 40 years ago" which was then duplicated in multiple treatment records thereafter.  The VA psychiatrist rationed that the Veteran reported a history of anxiety and depressive symptoms and chronic pain, he consistently reported began after he was involved in a serious automobile accident just before the end of his military enlistment.  However, the Board does not afford the medical opinion the greatest weight as there was a limited rationale provided to support such a finding.  For example, the association between the motor vehicle accident and his current condition appears to be based on a self-report from the Veteran.  Further, relevant records such as STRs were not discussed.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  Thus, this opinion is given less weight than the more current March 2014 and November 2015 examinations.

As to the Veteran's belief that his current psychiatric problems are related to his automobile accident during his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question that extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Although the Veteran has not directly asserted a secondary service connection claim, the Board will briefly address this matter for the sake of thoroughness.  
The Board finds that the preponderance of the evidence is against the Veteran's claim on a secondary service connection basis.  There is no positive medical opinion of record linking the Veteran's service-connected disabilities and his acquired psychiatric condition.  A September 2008 VA examination provided a negative secondary opinion and further detailed that the Veteran's anxiety condition was not related to any physical pain or limitations.  The VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation in support of the opinion given.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the November 2015 VA opinion stated that the Veteran's acquired psychiatric condition was not incurred in, caused or aggravated by military service, to include any of his service-connected medical conditions.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  Thus, the competent and probative evidence does not establish that any service-connected disability either caused or aggravated the acquired psychiatric condition.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the 2014 and 2015 VA opinions discussed above, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety and depression must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric condition to include PTSD, anxiety and depression is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


